Title: Extracts from the Gazette, 1742
From: Franklin, Benjamin
To: 



	[Advertisement] Eben aus der Presse gekommen, Authentische Relation von dem Anlass, Fortgang und Schlusse der am 1sten und 2ten Januarii Anno 1741, 2. in Germantown gehaltenen. Versammlung einiger Arbeiter derer meisten Christlichen Religionen und vieler vor sich selbst Gott-dienenden Christen-Menschen in Pennsylvania; Ausgesetzt in Germantown am Abend des 2ten obigen Monats. Gedruckt und zu haben bey B. Franklin, um 6 Pens einzeln, und 4 Schilling 6 Pens beym Dutzent. [January 13]



	[Advertisement] Just came down from the Furnace, a fresh Parcel of Iron Fire Places; to be sold at the Post-Office. [January 20]


  
	  [Advertisement] Just Imported, And to be Sold by John Breintnal, in Chesnut-street, A Choice Parcel of the best Spectacles, Microscopes, large and small Pocket Compasses with Dials, and several other sorts of Goods. [February 3]


  
	  On Saturday last William Bullock was committed to the Goal of this City, on Suspicion of having been the Occasion of the Death of his Negro Boy, about 8 Years old, by beating and whipping him at sundry Times. The Coroner’s Inquest upon view of the Body, were of Opinion the Injuries the said Boy had receiv’d from his Master, were the Cause of his Death. [February 24]


  
	  We hear that a Subscription is on foot for the Encouragement of Mr. John Bertram, Botanist, to travel thro’ the Province of New-York, Pensylvania, New-Jersey and Maryland, in Search of curious Vegetables, Fossils, &c. of all kinds; which ’tis hop’d will meet with Success, he being a Person exceedingly well qualified, for such an Employment. A more particular Account of the Design will be given in our next. [March 10]



  
	  No Letters or News-papers came by last Post from Boston, the Post being robb’d a few Miles on this side Seabrook in Connecticut, of both Horse and Mail; but a great Number of Horsemen being immediately sent in pursuit of the Robber, it was not doubted but he would be soon taken. [March 10]


  
	  On Monday last, at a Court of Oyer and Terminer held here ... William Bullock was ... try’d for killing his Negro Boy, and found Guilty. [March 10]


  
A Copy of the Subscription Paper, for the Encouragement of Mr. John Bartram, promised in our last.
    Botany, or the Science of Herbs and Plants, has always been accounted in every Country, as well by the Illiterate as by the Learned, an useful Study and Labour to Mankind, as it has furnished them with Cures for many Diseases, and their Gardens, Groves and Fields with rare and pleasant Fruits, Flowers, Aromaticks, Shades and Hedges.
And as the Wildernesses, Mountains and Swamps in America, abound with Variety of Simples and Trees, whose Virtues and proper Uses are yet unknown to Physicians and curious Persons both here and in Europe; it should be esteem’d fortunate, and a general Benefit, if a Man could be found sufficiently skilful and hardy, who would undertake, as far as in his Power, a compleat Discovery of such Herbs, Roots, Shrubs and Trees, as are of the Native Growth of America, and not described in Herbals or other Books.
And as John Bartram has had a Propensity to Botanicks from his Infancy, and to the Productions of Nature in general, and is an accurate Observator; well known in Pennsylvania, where he was born and resides, to be a Person fitted for this Employment; acquainted with Vegetables and Fossils, and Books treating of them; of great Industry and Temperance, and of unquestionable Veracity; and has by many Ships sent over to some of the Members of the Royal Society in London, at their Request, Plants, Seeds and Specimens, as were new and unknown to them (and received by them as Curiosities) in order to be farther discovered and made useful by the Learned and Ingenious there, who have yearly return’d him Names for them, and Accounts of some of their Virtues; we the Subscribers, to induce and enable him wholly to spend his Time and exert himself in these Employments, have proposed an annual Contribution for his Encouragement; with which he being made acquainted, and it agreeing with his benevolent Temper, he has promised some of us, that if it appears by what shall be subscribed, that he can maintain himself and Family, and defray the Expences he must sometimes unavoidably be at in long Journies for Guides and Assistance, he will without delay dispose his Affairs at Home, and undertake what is desired of him; and that his Searches after Vegetables and Fossils, shall be throughout the Governments of New-York, the Jerseys, Pennsylvania and Maryland; and that whatsoever he meets with worthy of Notice, in the Places and Things before mentioned, and in the Form, Situation and Produce of Mountains, Lakes, Springs, Grottoes, Rivers, &c. he will describe and yearly communicate to the Subscribers in the best Manner he can.
We the Subscribers, do therefore severally promise, for Us, our Heirs, Executors and Administrators, to pay him yearly the Sums annex’d to our Names for three Years next ensuing, he for so long time industriously employing himself in the Premises.
N.B. Subscriptions are taken in at the Post-Office in Philadelphia. Near £20 a Year is already subscribed. [March 17]


  
	  On Monday about Noon, being in the Time of the General Meeting of Friends, Benjamin Lay, the Pythagorean-cynical-christian Philosopher, bore a publick Testimony against the Vanity of Tea-drinking, by devoting to Destruction in the Market-place, a large Parcel of valuable China, &c. belonging to his deceased Wife. He mounted a Stall on which he had placed the Box of Ware; and when the People were gather’d round him, began to break it peacemeal with a Hammer; but was interrupted by the Populace, who overthrew him and his Box, to the Ground, and scrambling for the Sacrifice, carry’d off as much of it whole as they could get. Several would have purchas’d the China of him before he attempted to destroy it, but he refused to take any Price for it. [March 25]


  
	  [Advertisement] Whereas Numbers of the Dutch People in this Province, especially of the New Comers, are thro’ mere Poverty unable to furnish themselves with Bibles in their own Language, at the advanc’d Price those which are brought from Germany are usually sold at here: Therefore Christopher Sauer, of Germantown, proposes to print a High Dutch Bible in large Quarto, and in a Character that may be easily read even by old Eyes. And several well-meaning People having promised to contribute something towards the Encouragement of the Work in general, that the Books may be afforded cheaper to real poor Persons whether Servants or others; Notice is hereby given, that the said Work (God willing) will be begun, about the End of April next; and that some Judgment may be made of the Quantity necessary to be printed, all Persons who are enclined to encourage the Work, or to have one or more of the said Bibles, may subscribe before that Time with the abovesaid Christopher Sauer, in Germantown, or with Benjamin Franklin, in Philadelphia. 2s. and 6d. is to be paid down towards each Bible (for which Receipts will be given) and the Remainder on Delivery of the Books, which, ’tis expected, will be in about a Twelvemonth. If no Charitable Contributions towards it are received, the Price of each Bible will not exceed 14 Shillings, and it shall be as much less as those Contributions will enable the Printer to afford; of which Contributions a fair Account shall be given the Publick. [March 25]


  
The Library Company of Philadelphia, are desired to meet on Monday the third Day of May next, at nine o’Clock in the Morning, at the Library, to receive and accept the Charter granted to the said Company by the Hon. the Proprietaries. At the same time for the better Regulating the Affairs of the Company, it will be propos’d to them to pass the following Laws, viz.
I. A Law directing the Manner of Admitting new Members.
By this Law it is propos’d to be enacted, that no Person shall be admitted a Member, without the Approbation of the Directors, and paying the Value of a Share, of which a Certificate is to be given, and a Record made.
II. A Law for prescribing a just Equality among the Members, and to prevent the Inconveniences that may arise by any Person’s holding more than one Share.
By this Law it is propos’d to be enacted, that no Member shall buy a Share of, or sell a Share to another Member; and if, as Executor, or Administrator of another, he come to a Plurality of Shares, he shall not thereby be entitled to more than one Vote, or to the borrowing of more Books, &c.
III. A Law for regulating the Elections of Officers, and appointing their Trust and Duty.
This Law is extracted from and agreeable to the former Constitutions of the Company.
IV. A Law for ascertaining the Fines for neglecting the yearly Payments.
By this Law it is propos’d to lay a Penalty of Five Shillings for every three Months Default of making the annual Payments.
V. A Law for keeping a Record of the Laws and other Transactions of the Company.
VI. A Law for preventing any Advantage by Survivorship among the Members of the Library Company.
The Company is also desired to take Notice, that the same Day (as by the former Constitutions is appointed) is the Day for the Choice of Directors and Treasurer for the ensuing Year, and for making the Tenth annual Payment.
By Order of the Directors.
J. Breintnal, Secry.
	[April 8]

  
	  On Sunday last died after a short Illness, James Merrewether, a Person somewhat obscure, and of an unpromising Appearance, but esteem’d by those few who enjoy’d an Intimacy with him, to be one of the honestest, best, and wisest Men in Philadelphia. [April 22]


  
Several bought Servants belonging to the People of this Province, being enlisted by the recruiting Officers, were put on board the Minerva for Jamaica: But the Captain believing himself liable to be sued by their Masters if he carried them off, ordered them ashore again; and they refusing to leave the Vessel, the Sheriff by a Warrant from the Chief Justice went yesterday on board with his Officers, took them all and carried them to Prison.
As the enlisting of Servants is on all hands allow’d to be a great Hardship to the Province, ’tis a Pleasure to observe, that the Proceedings of the Officers in that Respect are now not countenanc’d by the Government. [April 22]


  
	  On Saturday Evening we had a Shower of Rain, attended with fierce Flashes of Lightning and Thunder: At which Time two labouring Men (standing under a Sawyers-Shead, on Society-Hill, to shelter themselves from the Rain) were struck down by a Flash of Lightning: But one of them recovering, found his Companion, Thomas Smith, dead; his Hat was much torn, and part of one of his Shoes torn off; on his Head, Neck, Breast, and the Inside of one of his Thighs were spots which appear’d as if burnt. The Survivor had most of the upper Leather of one of his Shoes torn away, and was burnt several Parts of his Body. [April 29]


  
	  Yesterday William Bullock received Sentence of Death for the Murder of his Negro Boy. [April 29]


  
[Advertisement] Just imported from London, And to be Sold by B. Franklin, at the Post-Office, near the Market in Philadelphia. All Sorts of fine Paper, Parchment, Ink-powder, Sealing Wax, Wafers, fountain Pens, Pencils, Brass Ink horns, Ink-bottles neatly set in Brass, Ink and sand Glasses with Brass Heads, Pounce and Pounce Boxes, curious large Ivory Books, and common ditto, large and small Slates, Gunter’s Scales, Dividers, Protractors, Pocket Compasses both large and small, fine Pewter Stands proper for Offices and Counting-houses, fine Mezzotinto and grav’d Pictures of Mr. Whitefield.
Where may be had great Variety of Bibles, Testaments, Psalters, Spelling Books, Primers, Hornbooks, and other sorts of Stationary Ware. [May 20]


  
	  [Advertisement] Anvils, Vices [sic], London Bristol and blister’d Steel, Iron Pots, Traces, lately imported from England, to be sold by Hugh Roberts, at the Pipe, in Market-street, Philadelphia. [May 20]


  
	  We hear from several Parts of the Country, that infinite Multitudes of black Worms or Caterpillars coming out of the Earth, threaten Destruction to the late promising Crops of Corn and Grass; large Fields being in a Day or two cut down and devoured by them, and the Ground laid bare. Considerable Mischief has likewise been done in the Pastures near this City, and many find themselves obliged to mow sooner than they intended, to save what they can. Indeed it behoves People to watch their Fields narrowly, for where no Worms have been seen on one Day, there have been Millions the next. In the Country some People to secure their Fields, run narrow Trenches round them; others where the Worms are already among the Corn, find an Advantage in running thro’ the Fields backwards and forwards with Ropes between two Persons, and bending the Corn, thereby shake them down two or three Times a Day; and hope in a few Days their Time will be over. [May 27]


  
	  [Advertisement] Stray’d, about two Months ago, from the Northern Liberties of this City, a small bay Mare, branded IW on the near Shoulder and Buttock. She being but little and barefooted, cannot be supposed to be gone far; therefore if any of the Town-Boys find her and bring her to the Subscriber, they shall, for their Trouble, have the Liberty to ride her when they please, from William Franklin
	  Philad. June 17. 1742. [June 17]

  
[Advertisement] Notice is hereby given, that William Bradford, junr. has set up a New Printing-Office in the House that Mr. Andrew Bradford formerly lived, in Second Street, where Printing is done at the most reasonable Rates;
And Persons may be supply’d with Bibles, Testaments, Psalters, Primers, Penn’s Works 2 vol. fol. Fox’s Doctrinals, Elwood’s Sacred History, Josephus, Sufferings of the People called Quakers 3 vol. 8vo. Elwood’s Life, Bishop Ken’s Retired Christian, Seagrave’s Hymns, Chauncey’s Doctrine of Godliness, Clark on the Promises, Dutton on the new-Birth, ditto on Justification, ditto on Walking with God, ditto’s Letters, Baxter’s poor Man’s Family Book, Sealing Wax, Wafers, Ink-Powder, Paper, Ink, Ink-Horns, lead Pencils, Pocket-Books, Blank Books, Spectacles, Dividers, Gunter-Scales, Parchment, and a Parcel of neat Metzotinto Pictures in Frames and Glasses, &c.
N.B. The said Bradford designs to Publish a weekly News-Paper, Subscriptions for which are taken in by him at his House in Second street. [July 8]


  
	  [Advertisement] Printing Done on a NEAT and FAIR Character, and with Expedition, at reasonable Rates, by Isaiah Warner, at his Printing-Office, almost opposite to Charles Brockden’s, in Chesnut-Street, Philadelphia. [August 5]


  
	  [Advertisement] Any Person that wants to purchase Gold, may hear of some to be disposed of for Paper Money, by Enquiring of the Printer hereof. [September 2]


  
	  [Advertisement] Aufrichtige Nachricht ans Publicum über eine von dem Hollaendischen Pfarrer Johann Philipp Boehmen edirte Laesher Shrift gegen die sogenannten Herrnhuter, das ist die Evangelischen Brüder aus Boehmen und Maehren u.s.f. [sic] welche jetzt in der Forks von Delaware wohnen, herausgegeben von Georg Neisser aus sehlen in Maehren und Schul-meister in Bethlehem. Es wird verkauft in Philadelphia bey David Süssholz, in Second-Street, bey Johannes Wüster und B. Franklin, in Market-street, im Falckenar Schwamm bey Henrich Antes, in Bethlehem bey Georg Neissern. [September 9]


  
	  [Advertisement] An honest and diligent Person, that is capable of building a good Paper-Mill, and another that understands the Making of Paper, are wanted to undertake and carry on that Business in a neighbouring Colony. Any such Persons that want Employment, will meet with a Person who will give good Encouragement, if they apply to the Printer of this Paper on the 25th Instant. [September 16]


  
Friday last was the Day of General Election throughout this Province and Territories, according to the Charter; when the following Gentlemen were chosen, viz. [Here follows the list.]
At this Election there was a greater Number of Votes, in all the Counties of this Province, than have appear’d for several Years past: And (except in Bucks County) the Majority in favour of the old Assembly was extraordinary. In Lancaster County the highest Number for the new Candidates was 362, the old had 1480: In Chester the highest for the new was 99, the old 961: In Philadelphia County the highest for the new was 336, the old 1790.
In this City, when the People of City and County were assembled in the Market Place, and had just begun the Choice of Inspectors, a Body of Sailors, suppos’d to be about 70 or 80, collected from several Ships in the Harbour, appear’d at the Foot of Market-Street, arm’d with Clubs, and huzzaing march’d up in a tumultuous Manner towards the People. As they were mostly Strangers, and had no kind of Right to intermeddle with the Election, and some ill Consequence was apprehended if they should be suffer’d to mix, with their Clubs, among the Inhabitants, some of the Magistrates, and other Persons of Note, met them, and endeavour’d to prevail with them to return peaceably to their Ships, but without Effect. For they fell on with their Clubs, and knocking down Magistrates, Constables, and all others who oppos’d ’em, fought their Way up to the Court-House, and clear’d the Place of Election, the People retiring into the Market-House and Second-Street in a kind of Amaze at such unexpected and unusual Treatment. After the Sailors had triumph’d awhile before the Court-house, they march’d off, and the People, without pursuing them, continued and finished their Election of Inspectors; which was no sooner done but the Sailors returning more numerous and furious than at first, fell upon the People a second time, and knock’d down all they came a-near, several were carried off for dead, and the Confusion and Terror was inexpressible. But the Inhabitants, losing at length all Patience, furnished themselves with Sticks from the neighbouring Woodpiles, and turn’d upon the Sailors, who immediately fled to their Ships and hid themselves, from whence they were drag’d out one by one, and before Night near 50 of them were committed to Prison. A good Watch was kept that Night to prevent any new Tumult, and the City has ever since been quiet. [October 7]


  
	  [Advertisement] On Tuesday will be published, John Jerman’s Almanack, for the Year 1743. Printed and Sold by William Bradford, in Second-street. [October 14]


  
	  About two Weeks ago, one John Leek, of Cohansie in West-New-Jersey, after twelve Months Deliberation, made himself an Eunuch (as it is said) for the Kingdom of Heaven’s Sake, having made such a Construction upon Mat. xix. 12. He is now under Dr. Johnson’s Hands, and in a fair way of doing well. [October 28]


  
	  [Advertisement] Now in the Press, The New-Jersey Almanack for the Year 1743. By William Ball, Philom. To be Sold by B. Franklin; By whom also will be speedily published Poor Richard’s and Pocket Almanacks. [November 11]


  
	  [Advertisement] New Iron Fire-Places, large and small, to be Sold by Robert Grace at the Upper End of Market-street, and by the Printer hereof. [November 11]



  
	  Last Night died, after a lingering Illness, Mr. Andrew Bradford, Printer; one of the Common Council of this City. [November 25]


  
	  Just Published, Poor Richard’s Almanack, for the Year 1743. [December 2]


  
	  Whereas Mary the Wife of Richard Leadame, hath misused her said Husband, and doth run him in debt unnecessarily; this is to warn all Persons against trusting her on his Account, for he will not pay any Debts she shall contract after the Date hereof. Phila. Dec. 14. 1742.
		  Richard Leadame[December 14]
		  

  
	  Friend Benjamin Franklin, I desire thee to stop the Advertisement in thy last Week’s Paper, concerning my Wife; and Print to the Contrary, that my Friends may give her Credit on my Account as usual. I acknowledge I had no Reason to do what I have done: For what I did was entirely thro’ others Perswasions, and my own Passion. Richard Leadame
	  Dec. 21. 1742. [December 21]

  
Philadelphia: Printed by B. Franklin, Post-Master, at the New Printing-Office, near the Market.

